PER CURIAM.
This cause coming on for hearing on petition of the National Labor Relations Board, filed November 8, 1945, for entry of a decree of this Court enforcing its order herein of November 5, 1945, and it appearing from the transcript of record in this cause that the respondents consent to entry of such decree of this Court, and that the respondents have been served by an order to show cause issued out of this Court, and have filed no response to such order to show cause and that the time limited in such order to show cause within which a response may be filed has expired, and good cause therefor appearing, it is ordered that a decree of this Court enforcing the order of the National Labor Relations Board herein be forthwith filed and entered, and certified copies thereof issued to the respective parties.